Case 3:19-cv-01713-BAS-AHG Document 31 Filed 06/02/20 PageID.292 Page 1 of 3




Louis R. Miller / Amnon Z. Siegel
1999 Avenue of the Stars, Suite 1000
Los Angeles, CA 90067

            (310) 552-4400




                     Hon. Cynthia Bashant                                             Dana Peabody


HERRING NETWORKS, INC.
                                                                          3:19-cv-01713-BAS-AHG




RACHEL MADDOW, et al.




                                         Herring Networks, Inc.

        X




         X




                                                                      X                       Order Granting Defendants'
                                                                          Special Motion to Strike
                                        22nd                  May 2020
                                    X
                               September 9, 2019

      June 1, 2020                                                /s/ Amnon Z. Siegel
Case 3:19-cv-01713-BAS-AHG Document 31 Filed 06/02/20 PageID.293 Page 2 of 3




                   UNITED STATES COURT OF APPEALS

                           FOR THE NINTH CIRCUIT

HERRING NETWORKS, INC.,                     NO.
                                            .................................
             Plaintiff/Appellant,
                                            3:19-cv-01713-BAS-AHG
                    vs.                     (Southern District of California)

RACHEL MADDOW; COMCAST
CORPORATION; NBC UNIVERSAL
MEDIA, LLC; AND MSNBC CABLE
LLC,
         Defendants/Appellees.


                       REPRESENTATION STATEMENT

The undersigned represents Herring Networks, Inc., plaintiff and appellant in this
matter, and no other party. Attached is a service list that shows all of the parties to
the action below, and identifies their counsel by name, firm, address, telephone
number, and e-mail address, where appropriate. (F.R.A.P. 12(b); Circuit Rule 3-
2(b).)

Respectfully submitted,

Louis R. Miller
Amnon Z. Siegel
Colin H. Rolfs
Justin P. McCarthy
MILLER BARONDESS, LLP
1999 Avenue of the Stars, Suite 1000
Los Angeles, CA 90067
Telephone: (310) 552-4400
Facsimile: (310) 552-8400
E-mail:     smiller@millerbarondess.com
            asiegel@millerbarondess.com
            crolfs@millerbarondess.com
            jmccarthy@millerbarondess.com

462988.1
Case 3:19-cv-01713-BAS-AHG Document 31 Filed 06/02/20 PageID.294 Page 3 of 3




                              SERVICE LIST

Theodore J. Boutrous Jr.
Theane Evangelis
Nathaniel L. Bach
Marissa B. Moshell
GIBSON, DUNN & CRUTCHER LLP
333 South Grand Avenue
Los Angeles, CA 90071-3197
Telephone: (213) 229-7000
Facsimile: (213) 229-7520
Email:       tboutrous@gibsondunn.com
             tevangelis@gibsondunn.com
             nbach@gibsondunn.com
             mmoshell@ gibsondunn.com
Defendants Rachel Maddow, Comcast Corporation, NBC Universal Media, LLC
and MSNBC Cable, L.L.C.

Scott A. Edelman
GIBSON, DUNN & CRUTCHER LLP
2029 Century Park East, Suite 4000
Los Angeles, CA 90067-3026
Telephone: (310) 552-8500
Facsimile: (310) 551-8741
Email:      sedelman@gibsondunn.com
Defendants Rachel Maddow, Comcast Corporation, NBC Universal Media, LLC
and MSNBC Cable, L.L.C.




462988.1
